
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1387
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2010
			Mr. Farr (for
			 himself, Mr. Honda,
			 Mr. Fattah,
			 Mr. Moran of Virginia,
			 Mr. Kennedy,
			 Ms. Hirono,
			 Ms. Watson,
			 Mr. Thompson of Mississippi,
			 Ms. Edwards of Maryland,
			 Ms. Chu, Ms. Harman, Ms.
			 Matsui, Mr. Thompson of
			 California, Mr. Stark,
			 Mr. Filner,
			 Ms. Giffords,
			 Mr. Carter,
			 Mr. Upton,
			 Mr. Thornberry,
			 Mr. Gallegly,
			 Mr. McClintock,
			 Mr. Calvert,
			 Mr. Lewis of California,
			 Mr. Cole, Mr. Young of Alaska, Mr. Frelinghuysen, Mr. Young of Florida,
			 Mr. Kucinich,
			 Mr. Capuano,
			 Mr. Tierney,
			 Mr. George Miller of California,
			 Mr. Cardoza,
			 Mr. Peterson,
			 Mrs. Capps,
			 Mr. Reyes,
			 Mr. Garamendi,
			 Mr. Costa,
			 Mr. Snyder,
			 Mr. Holt, Mr. Sherman, and Mr.
			 McDermott) submitted the following resolution; which was referred
			 to the Committee on Armed
			 Services
		
		RESOLUTION
		Recognizing the heroic contributions of
		  Japanese-Americans who served in the Military Intelligence Service during and
		  after World War II.
	
	
		Whereas the approximately 6,000 troops, mostly second
			 generation Japanese-Americans (Nisei), volunteered for the Military
			 Intelligence Service (M.I.S.) to learn the Japanese language and use their
			 knowledge of Japanese culture in order to help the United States win the war in
			 the Pacific;
		Whereas the Nisei volunteering for this service became the
			 nucleus of the Military Intelligence School established on November 1, 1941,
			 with 4 Nisei as the instructors and 58 Nisei among the 60 students;
		Whereas the Military Intelligence School later came to be
			 known as the Defense Language Institute Foreign Language Center, located in
			 Monterey, California;
		Whereas in 1969, the Defense Language Institute Foreign
			 Language Center dedicated Nisei Hall and several buildings in honor of the
			 outstanding Japanese-Americans who served in the M.I.S.;
		Whereas many of these founding members who volunteered for
			 the M.I.S. had been incarcerated, along with their families, in one of 10
			 camps;
		Whereas this duty was determined so essential to the war
			 effort that the M.I.S. agents served in all units of the United States Army,
			 Navy, and Marines stationed in the Pacific, participated in all theaters of the
			 Pacific War, and were embedded with other Allied Forces fighting in the
			 Pacific;
		Whereas members of the M.I.S. served with distinction by
			 translating acquired Japanese plans, personal interpretation, POW
			 interrogation, monitoring Japanese radio broadcasts, intercepting enemy radio
			 messages, and preparing surrender leaflets, while requiring body guards to
			 avoid mistaken identity by their fellow soldiers;
		Whereas the greatest contributions of M.I.S. agents, among
			 many, included the discovery of “Operation Z”, a plan to conduct an all-out
			 counterattack by the Japanese Combined Fleet in the Central Pacific that
			 allowed the United States Navy to defend against and weaken the Japanese
			 military, and the discovery of the plane that Admiral Isoroku Yamamoto arrived
			 in to visit front line troops, thereby allowing the Allies to intercept and
			 destroy the leader who orchestrated Pearl Harbor;
		Whereas these M.I.S. linguists were instrumental in the
			 occupation and rebuilding of Japan, cultivating cooperation between the
			 occupational forces and the Japanese people as cultural ambassadors, helping to
			 draft the new Japanese Constitution, and building the foundation of current
			 United States relations with Japan; and
		Whereas M.I.S. agents were heralded by President Harry S
			 Truman as the human secret weapon for the U.S. Armed Forces
			 against the Japanese in the Pacific and by Major General Charles A. Willoughby,
			 MacArthur's intelligence chief, who said, The Nisei shortened the
			 Pacific War by two years and saved possibly a million American lives and saved
			 probably billions of dollars, yet, due to the national security
			 implications, they only received recognition for their valor, a Presidential
			 Unit Citation, the highest honor given to a United States military unit, in
			 2000: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)expresses its deepest gratitude to the
			 brave Japanese-Americans who constituted the Military Intelligence Service and
			 the invaluable contribution they provided during and after World War II; and
			(2)recognizes and
			 appreciates the hardships that the Nisei experienced while serving the United
			 States with honor and distinction.
			
